Exhibit 10.2


INTELLECTUAL PROPERTY PURCHASE AND TRANSFER AGREEMENT


This INTELLECUAL PROPERTY PURCHASE AND TRANSER AGREEMENT ("Agreement") is
effective as of October 15, 2014 (the "Effective Date"), notwithstanding the
later execution hereof, by and between Wild Earth Naturals, a Nevada corporation
(''Seller"), and Weed Growth Fund, Inc., a Nevada corporation (the "Buyer").


RECITALS


1.                  WHEREAS, Seller currently owns or has the right to a hemp
silk patent and related intellectual property rights.


2.                  WHEREAS, Buyer wishes to purchase the foregoing intellectual
property rights from Seller and Seller wishes to sell the same to Buyer on the
terms and conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants, and agreements herein contained, Buyer and Seller agree
as follows:


1.   Sale. Purchase and Transfer of Intellectual Property Rights.


1.1            Purchase & Assignment.  On the terms and conditions of this
Agreement. Seller hereby sells, transfers and assigns to Buyer the patent and
other intellectual property specifically listed on Exhibit A, attached hereto
and incorporated herein by reference (collectively, the "Assets").  Furthermore,
Seller agrees to take any additional steps necessary to retitle the Assets in
the name of Buyer or a Designee.


1.2            Purchase Price.  The purchase price for the Assets ("Purchase
Price'') shall be fifty thousand ($50,000.00) dollars.  Seller confirms that it
has already received the Purchase Price from Buyer.


1.3            Documents to be Delivered by Seller.  Seller shall deliver, or
cause to be delivered, the following:


(a) all documents necessary to formally and legally transfer the Assets to
Buyer, as of the Effective Date.


(b) a copy of the written consent of resolutions of the board of directors of
Wild Earth Naturals authorizing the execution, delivery and performance of this
Agreement by Wild Earth Naturals.


2.   Representations of Seller: Seller represents to Buyer that:


2.1            Organization, Standing and Authority.  Wild Earth Naturals is a
corporation organized, under the laws of the State of Nevada.




1

--------------------------------------------------------------------------------

2.2            Authorization of Agreement Authority.  The execution, delivery
and performance of this Agreement by Seller has been duly authorized by all
necessary corporate and partnership action of Seller, and this Agreement
constitutes the valid and binding obligation of Seller, enforceable in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The execution, delivery and performance of
this Agreement by Seller will not (a) violate or conflict with Wild Earth
Naturals corporate power and authority; (b) constitute a violation of any law,
regulation, order, writ, judgment, injunction or decree applicable to Seller; or
(c) subject to the receipt of appropriate consents as specified in this
Agreement as of the Closing Date, conflict with, or result in the breach of the
provisions of, or constitute a default under, any agreement, license, permit or
other instrument to which Seller is a party or is bound or by which the Assets
are bound.


2.3            Litigation. Compliance with Laws.  There are no judicial or
administrative actions, proceedings or investigations pending or, to the best of
Seller's knowledge, threatened, that question the validity of this Agreement or
any action taken or to be taken by Seller in connection with this Agreement.
There is no claim of infringement, litigation, proceeding or governmental
investigation pending or, to the best of Seller's knowledge, threatened, or any
order, injunction or decree outstanding regarding the Assets.


2.4            The Assets. Seller has good and marketable title to the Assets.


3.   Representations of Buyer. Buyer represents to Seller as follows:


3.1            Buyer's Organization.  Buyer is a Corporation organized, existing
and in good standing under the laws of Nevada and has the full corporate power
and authority to enter into and to perform this Agreement.


3.2            Authorization of Agreement. The execution, delivery and
performance of this Agreement by Buyer have been duly authorized by all
necessary corporate action of Buyer, and this Agreement constitutes the valid
and binding obligation of Buyer enforceable against it in accordance with its
terms, except to the extent enforceability may be limited by bankruptcy.
insolvency or other similar laws affecting the enforcement of creditors' rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).


5.            Miscellaneous.


5.1            Survival of Representations and Warranties.  All of the
representations and warranties made herein shall survive the execution and
delivery of this Agreement indefinitely.


5.2            Notices. All notices, demands, and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested. Telecopier, courier
service, or personal delivery:








2

--------------------------------------------------------------------------------





(a)            If to the Purchaser:
  Weed Growth Fund, Inc.
  5635 N. Scottsdale Rd., Suite 130
  Scottsdale, AZ 85250


(b)            If to the Seller:
  Wild Earth Naturals
  1646 West Pioneer Blvd., Unit #120
  Mesquite, NV 89027


All such notices, demands, and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) one
Business Day after being sent, if sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery; (iii) five (5) Business
Days after being sent, if sent by registered or certified mail, return receipt
requested, postage prepaid; and (iv) when receipt is mechanically acknowledged,
if telecopied.  Any party may, by notice given in accordance with this Section,
designate another address or Person for receipt of notices hereunder.  Any party
may give any notice, request, consent, or other communication under this
Agreement using any other means (including, without limitation, personal
delivery, messenger service, first class mail, or electronic mail), but no such
notice, request, consent, or other communication shall be deemed to have been
duly given unless and until it is actually received by the party to whom it is
given.


5.3            Successors and Assigns: Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto. Subject to the terms and conditions
hereof, the Purchaser may assign its rights under this Agreement to an
Affiliates or a related company;


5.4            Amendment and Waiver.



(1) No failure or delay on the part of any Seller or the Purchaser in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof, or the exercise of any other
right, power, or remedy.




(2) Any amendment, supplement, or modification of or to any provision of this
Agreement, any waiver of any provision of this Agreement, and any consent to any
departure by the Seller or the Purchaser from the terms of any provision of this
Agreement, shall be effective (i) only if it is made or given in writing, and
signed by the Seller and the Purchaser, and (ii) only in the specific instance
and for the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on the Seller in
any case shall entitle the Seller to any other or further notice or demand in
similar or other circumstances.













3

--------------------------------------------------------------------------------



5.5            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement.


5.6            Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid.
illegal, or unenforceable in any respect for any reason, the validity, legality,
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal, or unenforceable shall substantially impair
the benefits of the remaining provisions hereof.


5.7            Entire Agreement.  This Agreement, together with the exhibits and
schedules hereto, is intended by the parties as a final expression of their
agreement, and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
representations, warranties, or undertakings other than those set forth or
referred to herein or therein. This Agreement, together with the exhibits and
schedules hereto, supersedes all prior agreements and understandings between the
parties with respect to such subject matter.


5.8            Public Announcements.  The Seller will make any public statements
or issue any press releases with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the Purchaser.


5.9            Further Assurances.  Each of the parties shall execute such
documents and perform such further acts (including, without limitation,
obtaining any consents, exemptions. authorizations. or other actions by, or
giving any notices to. or making any filings with, any Governmental Authority or
any other Person) as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.


[signature page to follow]
































4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, The parties have executed this Agreement effective as of the
date first written above.







 
WILD EARTH NATURALS, INC.
                           
By:
DAVID TOBIAS
     
David Tobias, its President
                           
WEED GROWTH FUND, INC.
                           
By:
ERIC MILLER
     
Eric Miller, its President
 























 
















5

--------------------------------------------------------------------------------



Exhibit A List of Assets



1. Patent Pending filed on January 3. 2013 and published on July 3. 2014 under
USPTO Publication No. 20140189899, having the following general description:



Methods of producing new types of hybrid silk and fibers using insects, animals,
and plants


In addition to the foregoing patent or patent pending the term "Assets'' shall
include: (i) any patents, patents pending, patent applications, patent
disclosures and inventions related to the foregoing intellectual property, (ii)
any internet domain names, trademarks, service marks, trade names, and logos
related thereto, and (iii) trade secrets and other confidential information
(including ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data, and
copyrightable works, made part of or reasonably related to the foregoing items.








 
































6

